Name: Commission Regulation (EEC) No 317/91 of 8 February 1991 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  transport policy;  economic policy;  industrial structures and policy
 Date Published: nan

 9 . 2 . 91 Official Journal of the European Communities No L 37/27 COMMISSION REGULATION (EEC) No 317/91 of 8 February 1991 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport vessels of the fleet, the premium-rate percentage system provided for in Article 6 of Regulation (EEC) No 1102/89 should be abandoned as far as fixing the rates of the scrapping premiums is concerned and the rates of those premiums should be determined for the different types and categories of inland waterway craft on the basis of the average rate paid per tonne or kW scrapped under the scrapping scheme begun on 1 January 1990 ; Whereas Regulation (EEC) No 1102/89 applies to German vessels registered in the former German Democ ­ ratic Republic at the date of German unification ; whereas it is therefore necessary to amend that Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvements in inland waterway transport ('), as amended by Regulation (EEC) No 3572/90 (2), and in particular Article 6 thereof, Having regard to the views expressed by the Member States and the organizations representing inland waterway carriers at Community level in the consultations held by the Commission on 23 November 1990 in accordance with Article 6 of Regulation (EEC) No 1101 /89, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1102/89 is hereby amended as follows : 1 . the following paragraph 3 is added to Article 1 : '3 . For the former German Democratic Republic's fleet, the target cut in capacity shall be 20 %, In order to achieve this target a total budget of ECU 7,68 million is considered necessary, ECU 6,60 million thereof for dry cargo vessels, ECU 0,22 million for tanker vessels and ECU 0,86 million for pusher craft.' ; 2. the following paragraph is added to Article 2 : 'For the former German Democratic Republic's fleet, the scrapping scheme shall become operational on 1 March 1991 .'; 3 . the following paragraph 3 is added to Article 5 : *3 . The rate of scrapping premiums for the different types and categories of German vessels from the former German Democratic Republic's fleet shall be as follows : Whereas with German unification Germany s inland waterway fleet capacity has increased by the number of vessels that were registered in the former German Democratic Republic at the date of unification ; whereas this increase in capacity could jeopardize the measures taken at Community level to bring about structural improvements in the Member States' inland waterway transport ; Whereas, in accordance with Article 6 of Regulation (EEC) No 1101 /89 , the German Government, in its communication of 9 November 1990, requested the Commission, with a view to reducing the capacity of the vessels of its fleet which formed part of that of the former German Democratic Republic, to organize a scrapping scheme in addition to that carried out as of 1 January 1990 under the terms of Regulation (EEC) No 1101 /89 and Commission Regulation (EEC) No 1 102/89 (3), as amended by Regulation (EEC) No 3685/89 (4) ; Whereas the scrapping operation must be based on the same principles as those set out in the said Regulations, although account should also be taken of the economic situation and the structure of the fleet of German vessels registered in the former German Democratic Republic at the date of German unification ; Whereas a 20 % reduction in the fleet's overall capacity is considered necessary to attain the objective pursued by the additional scrapping scheme ; whereas because of the special situation with regard to the ownership of the  dry cargo vessels :  self-propelled barges : ECU 92 per tonne,  push barges : ECU 46 per tonne,  lighters : ' ECU 33 per tonne ;  tanker vessels :  self-propelled barges : ECU 179 per tonne,  push barges : ECU 89 per tonne,  lighters : ECU 32 per tonne ; (') OJ No L 116, 28. 4. 1989, p. 25. 0 OJ No L 353, 17. 12. 1990, p. 12. (3) OJ No L 116, 28. 4. 1989, p. 30. (4) OJ No L 360, 9 . 12. 1989, p. 20: pusher craft : 168 ECU/kW.' ; No L 37/28 Official Journal of the European Communities 9 . 2. 91 4. the following paragraph 5 is added to Article 6 : '5 . Contrary to the procedure set out in paragraphs 1 to 4, the owners of German vessels registered in the former German Democratic Republic at the date of German unification shall submit their applications for scrapping premiums to the German Fund between 1 March and 1 April 1991 . Applications for scrapping premiums received by the authorities of that Fund shall not be withdrawn or modified. Valid applications for scrapping premiums shall be deemd to be accepted by the Fund within the limits of the financial resources provided by in Article 1 (3). The Fund authorities shall notify applicants before 1 June 1991 as to whether their applications have been accepted or refused. The Fund authorities shall send to the Commission before 1 May 1991 a list of the applications which they have received for scrapping premiums, mentioning in particular the amounts of the scrapping premiums requested for the various types and categories of inland waterway craft.' ; 5 . the following subparagraph is added to Article 7(1 ): 'For German vessels of the former German Democratic Republic's fleet, this deadline is extended to 31 August 1991 .'; 6. the following paragraph 5 is added to Article 8 : '5 . The provisions of paragraphs 1 to 4 shall not apply to vessels of the former German Democratic Republic's fleet. If, however, the finances required to cover valid applications for scrapping premiums for those vessels exceed the financial resources available in the various accounts referred to in Article 1 (3), the German Fund shall give priority to the first application received.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1991 . For the Commission Karel VAN MIERT Member of the Commission